                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

ADAM WADE CRUTCHLEY,             :
also known as HEATHER            :
CRUTCHLEY, et al.,               :
                                 :
                 Plaintiffs,     :
                                 :
           v.                    :
                                 :                No. 4:19-cv-00215-CDL-MSH
CERT OFFICER SULLENS,            :
et al.,                          :
                                 :
                 Defendants.     :
                                 :
_________________________________:

                                         ORDER

       Plaintiffs Adam Wade Crutchley, also known as Heather Crutchley, and Jimmy

Wesley Parker, also known as Madison Nicole Parker, inmates in the Rutledge State Prison

in Columbus, Georgia, have filed a handwritten document, which has been docketed as a

complaint seeking relief under 42 U.S.C. § 1983.         Compl., ECF No. 1.      As neither

Plaintiff has paid the $400.00 filing fee, it appears that Plaintiffs intended to proceed in

forma pauperis in this action. Neither Plaintiff, however, has filed a motion for leave to

proceed in forma pauperis.

       Regardless, the Prison Litigation Reform Act of 1995 (the “PLRA”) requires that a

prisoner bringing a civil action in forma pauperis be responsible for the Court’s filing fee.

28 U.S.C. § 1915(b). Additionally, the Eleventh Circuit Court of Appeals has held that

prisoners proceeding in forma pauperis are not allowed to join together as plaintiffs in a

single lawsuit and pay only a single filing fee. Instead, each prisoner must file his own
lawsuit and pay the full filing fee. Hubbard v. Haley, 262 F.3d 1194, 1198 (11th Cir.

2001) (affirming the district court’s dismissal of a multi-plaintiff action under the PLRA

on the ground “that each plaintiff had to file a separate complaint and pay a separate filing

fee”). As the Eleventh Circuit noted in Hubbard, requiring each plaintiff to pay the full

filing fee is consistent with Congress’s purpose of imposing costs on prisoners to deter

frivolous suits. Id. at 1197-98.

        Plaintiffs are therefore not permitted to proceed in an action together in forma

pauperis. As it does not appear that the applicable statute of limitations would bar

Plaintiffs’ claims if the Court requires Plaintiffs to refile their complaints, the complaint is

now DISMISSED WITHOUT PREJUDICE.                        Each Plaintiff may file a separate

complaint, asserting only claims personal to that Plaintiff. Each Plaintiff must also either

pay the filing fee or submit a proper motion to proceed in forma pauperis in any new action

that is filed.

        SO ORDERED, this 28th day of January, 2020.



                                            s/Clay D. Land
                                            CLAY D. LAND
                                            CHIEF U.S. DISTRICT COURT JUDGE
                                            MIDDLE DISTRICT OF GEORGIA




                                               2
